Case 4:20-cv-11272-IT Document 41-19 Filed 07/22/20 Page 1 of 62




                EXHIBIT S
Case
  Case
     4:20-cv-11272-IT
        1:20-cv-11272 Document 2-9
                               41-19Filed
                                       Filed
                                          07/06/20
                                             07/22/20Page
                                                       Page
                                                          1 of2 61
                                                                of 62




                  Exhibit 8
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               2 of3 61
                                                                     of 62
                                                                             1




 1                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
 2                            WESTERN SECTION

 3

 4

 5
       United States of America  )
 6                               )                    20mj01069-DLC
            vs                   )
 7                               )                    20mj01070-DLC
       Michael L. Taylor         )
 8             and               )
       Peter Maxwell Taylor      )
 9     __________________________)

10

11

12                           Hearing Held Before The

13              Honorable Magistrate Judge Donald L. Cabell

14                               On June 22, 2020.

15

16

17
       APPEARANCES:
18

19     See the following page.

20

21                              Alice Moran, CSR, RPR, RMR
                            Official Federal Court Reporter
22                               United States Courthouse
                               300 State Street, Room 303D
23                                 Springfield, MA 01105
                                      (413)731-0086
24                               alice.moran@verizon.net

25
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               3 of4 61
                                                                     of 62
                                                                             2




 1     APPEARANCES:

 2

 3
       On behalf of the government: Stephen W. Hassink, United
 4     States Attorney's Office MA, 1 Courthouse Way, Suite 9200
       Boston, MA 02210.
 5
       Philip A. Mirrer-Singer, United States Department of
 6     Justice, 1301 New York Avenue, Washington, DC 20007.

 7
       On behalf of the defendants: Paul V. Kelly, Jackson Lewis
 8     PC, 75 Park Plaza, 4th Floor, Boston, MA 02116.

 9     Abbe David Lowell, Winston & Strawn, LLP, 1901 L Street,
       NW, Washington, DC 20036.
10
       Robert L. Sheketoff, One McKinley Square, Boston, MA
11     02109.

12     Tillman Finley, Marino Finley LLP, 800 Connecticut Avenue,
       N.W., Suite 300, Washington, DC 20006.
13

14     Daniel Marino, Marino Finley LLP, 800 Connecticut Avenue,
       N.W., Suite 300, Washington, DC 20006.
15

16     James P. Ulwick, Kramon & Graham, P.A., 1 South Street,
       Suite 2600, Baltimore, MD 21201.
17

18

19                              Alice Moran, CSR, RPR, RMR
                            Official Federal Court Reporter
20                               United States Courthouse
                               300 State Street, Room 303D
21                                 Springfield, MA 01105
                                      (413)731-0086
22                               alice.moran@verizon.net

23

24

25
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               4 of5 61
                                                                     of 62
                                                                                 3




 1     (Video conference commenced.)

 2                    THE CLERK:     I believe we have everyone and we

 3     are ready to go.

 4                    THE COURT:     Okay.   Thank you.

 5                    THE CLERK:     These are the cases of United States

 6     versus Michael Taylor and United States versus Peter

 7     Maxwell Taylor, Criminal Actions No. 20mj1069 and 20mj1070

 8     will now be heard before this court.

 9            Would counsel please identify themselves for the

10     record?

11                    MR. HASSINK:     Good afternoon, Your Honor.           Steve

12     Hassink for the United States.

13                    THE COURT:     Good afternoon.

14                    MR. SHEKETOFF:     Good afternoon, Your Honor.

15     Robert Sheketoff for Michael Taylor.

16                    THE COURT:     Good afternoon.      I thought my screen

17     was frozen there for a minute.            Nobody was saying

18     anything.

19            All right.     Good afternoon, Mr. Sheketoff.

20                    MR. LOWELL:     Your Honor, this is Abbe Lowell.           I

21     also appear on behalf of Michael Taylor and we have

22     submitted documents that are for both, but I am entered

23     for Mr. Taylor.

24                    THE COURT:     Good afternoon.      Thank you.

25            Okay.    Is that it?      I just want to make sure if there
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               5 of6 61
                                                                     of 62
                                                                                    4




 1     was anybody else chiming in as counsel?              I do see a couple

 2     of other faces on there.

 3                  MR. LOWELL:      I don't know if Mr. Kelly is on.

 4                  THE COURT:      Noreen, is Paul Kelly on yet?

 5                  THE CLERK:      He has not come in yet.         I do have

 6     Attorney Finley and Attorney Ulwick.

 7                  THE COURT:      Okay.    Well, why don't we have Mr.

 8     Ulwick and Mr. Finley, why don't we have you introduce

 9     yourselves for the record then.

10                  MR. ULWICK:      Afternoon, Your Honor.         This is Jim

11     Ulwick from Kramon & Graham on behalf of Peter Taylor.

12                  THE COURT:      Good afternoon.

13                  MR. FINLEY:      Your Honor, Tillman Finley on

14     behalf of Michael Taylor and also on is my partner Daniel

15     Marino as well.

16                  THE COURT:      Good afternoon, and I do think we've

17     just been joined by Mr. Kelly.

18                  MR. KELLY:      Sorry about that, Your Honor.            I've

19     had a couple of technical difficulties but I apologize.

20                  THE COURT:      That's okay.      It won't be the first;

21     it won't be the last.

22            So good afternoon and good afternoon, Mr. and Mr.

23     Taylor.

24                  MR. HASSINK:      Your Honor, I apologize for

25     interrupting right at the beginning.             My apologies.
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               6 of7 61
                                                                     of 62
                                                                             5




 1             My co-counsel, Philip Mirrer-Singer, has indicated

 2     he's in the waiting room to get on but I don't see him and

 3     he's indicated he hasn't been let in yet.

 4                  THE COURT:      Okay.    Ms. Russo is the gatekeeper

 5     so I'm sure she's hearing that.

 6                  THE CLERK:      Attorney Hassink, do you know what

 7     he's listed under because I don't have anyone in the

 8     waiting room under that name?

 9                  MR. HASSINK:      Just his name Philip

10     Mirrer-Singer.       I'm not aware he'd be listed as anything

11     else.

12                  THE COURT:      While we start to proceed, if you

13     can reach him by email, you can ask him to let you know if

14     he's under another name.

15                  THE CLERK:      I will do that.

16                  THE COURT:      Then we can let him in, and that

17     actually is due to the fact that we have a lot of people

18     from outside the court who are interested in attending, so

19     to speak, the proceedings.           Some are media; some are just

20     interested folks, and we've had to thus take some steps

21     just to make sure we're limiting the screen to people who

22     are actually proceeding.

23             In that regard let me just remind members of the

24     press and the public who are participating in this Zoom

25     proceeding, as I did at the outset at the last proceeding,
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               7 of8 61
                                                                     of 62
                                                                             6




 1     the court has a rule prohibiting the taking of pictures,

 2     screenshots or broadcasting any aspect of these

 3     proceedings.      I trust that the media will continue to

 4     abide by the court's rules.

 5            As before, and we hope it doesn't come to this,

 6     anybody who violates this may be restricted or barred from

 7     participating in future proceedings.

 8            Mr. Hassink, is it okay for us to begin while we

 9     await your counsel coming in or do you want to wait

10     longer?

11                  MR. HASSINK:      Your Honor, I certainly think it's

12     okay to proceed with the preliminaries while we try to

13     work out Mr. Mirrer-Singer's appearance.

14                  THE COURT:      Okay.    So turning to the matter at

15     hand, there are three pending motions that are related.

16     Back in late May the government had filed a motion for

17     detention.      That's at Number 9 on the docket.

18            The defendants subsequently moved to quash the

19     provisional arrest warrants.           That's at Number 17 on the

20     docket.     That motion is also in the alternative for

21     release on detention, and I think it's safe to say that's

22     really the principal motion for the day.

23            Then most recently the defendants have filed a motion

24     to strike a declaration that was submitted by the

25     government when the government submitted a reply to the
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               8 of9 61
                                                                     of 62
                                                                               7




 1     defendants' papers.

 2            So with that I'd like to -- let me just begin with a

 3     question for the defendants and I don't know who is taking

 4     the lead on this, but it's clear that in particular from

 5     the government's submission of a declaration from the

 6     Japanese prosecutor that there are competing views as to

 7     whether the acts the Taylors are alleged to have committed

 8     would constitute a crime under Japanese law for which they

 9     may be extradited.

10            If we all agree that at some point it may be

11     appropriate or necessary for the court to consider that

12     issue, don't case law, the extradition statute, and common

13     sense all suggest that we wait to consider that issue

14     until the extradition hearing itself as opposed to now at

15     the provisional arrest stage?

16            And noting, among other things, that probably within

17     the span of two to three weeks or so the government may

18     well submit a formal request for extradition which might

19     moot even some of the issues that have been raised by the

20     defendants.

21            So with that I'll turn it over to the defendants and

22     I'll hear from you and then from the government.

23                  MR. KELLY:      Good afternoon, Your Honor.          This is

24     Paul Kelly.      If I could start with the court's permission

25     what the defense would like to do, Your Honor, is divide
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document
                           Document 41-19
                                    2-9 Filed
                                          Filed
                                              07/06/20
                                                07/22/20Page
                                                         Page9 of
                                                               1061
                                                                  of 62
                                                                                 8




 1      and organize our argument as follows.

 2            Mr. Lowell, who's with us on the line, is prepared to

 3      address the substantive issues and the special

 4      circumstances.     Mr. Sheketoff is prepared to address the

 5      lack of risk of flight on behalf of Michael Taylor.               Your

 6      Honor, I am prepared to address the risk of flight issue

 7      with respect to Peter Taylor.

 8            If the court is okay with that approach, I'd like to

 9      pass the baton to Mr. Lowell to respond to the court's

10      question.

11                  THE COURT:    That's fine.

12            Mr. Lowell.

13                  MR. LOWELL:     Thank you, judge.

14            Your what seemingly is a practical question in terms

15      of timing isn't really because of the following:            The

16      extradition process envisions two steps.           The step one

17      that we're in is one that allows us to appear as we are in

18      front of you today to seek, if you will, conditions of

19      release because there are special circumstances and to put

20      forward that there are conditions that would support that

21      release.

22            The government has tried to, if you will, accordion

23      down into one that there's no difference between the first

24      question and the ultimate question on whether extradition

25      should occur but statute and practice, the case law always
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               10 11
                                                                  of 61
                                                                     of 62
                                                                               9




 1      divides this into two different steps.

 2            If that weren't the case, what it would allow is what

 3      we're asking you not to allow, which is a one-sided

 4      presentation by a foreign prosecutor who supplements his

 5      own request with his own affidavit; sends forward a

 6      request for this provisional arrest; gets it done on what

 7      may be incredibly challengeable, and then gets to hook

 8      these people -- put our clients in a facility where

 9      anywhere longer than would have occurred even if they had

10      been accused of violating a law in the United States.                And

11      how can that be?       I mean, they would have to put forward

12      their proof in days, not weeks and weeks.

13            And so the answer to your question really is that

14      there are two substantive areas of law at work here but

15      they overlap.      One is, have we now gotten to the point

16      where we've presented to you enough issues that create

17      what is called the special circumstances that allow us to

18      argue to you and for you to consider and provide us the

19      next step with what would be reasonable conditions?

20            The second body of law is where we put forward the

21      idea that underlying all of this have been an arrest of

22      U.S. citizens in the United States that violates

23      constitutional rights under the Fourth Amendment for

24      probable cause, but the underlying facts are somewhat the

25      same in the way that you framed our point as being, number
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               11 12
                                                                  of 61
                                                                     of 62
                                                                                  10




 1      one, what the prosecutor in Japan has ostensibly done I

 2      think is to put forward a request that our clients be

 3      provisionally arrested and now it turns out is not at all

 4      clear on the basis of which of the statutes in Japan on

 5      which he's relying.

 6            Is it the immigration based statute in Article 71?

 7      Is it the escape statute in 103?           That's piece one.         If

 8      you could get to the piece of even assuming,

 9      notwithstanding what I will point out in a minute because

10      I do want to just finish answering your media question,

11      then you'd have to decide whether 103 even applies.

12            That said, it would be an additional violation of the

13      theory behind special circumstances and constitutional

14      rights for us to simply say it doesn't matter whether or

15      not the original arrest was wrong.           We can just wait a few

16      weeks and let them fix it if it was.            And, by the way, in

17      a few weeks they will provide the record but it will not

18      obviate that the arrest itself took place on a piece of

19      paper presented in your court based on the legal flaws

20      that we have identified.         That cannot be erased by what

21      they do three weeks or four weeks later.

22                   THE COURT:     Do I understand -- is it safe to say

23      that you are collectively or the way at least you're

24      starting really arguing for bail as opposed to, as the way

25      the motion is framed, a motion to quash the warrants?
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               12 13
                                                                  of 61
                                                                     of 62
                                                                             11




 1            Can I assume that today we're really interested in

 2      arguing whether there are special circumstances present

 3      that would warrant the Taylors' release on bail?

 4                   MR. LOWELL:     It's a very succinct and correct

 5      way of phrasing what we've done, but for more than just

 6      preserving our rights you'll have -- I don't know that a

 7      case that I've known about or read about or that I've seen

 8      in the last few weeks have this combination of an ability

 9      to say that there's something so fundamentally flawed with

10      which to begin that not only does it arise to special

11      circumstances, one of the elements of which in the First

12      Circuit is ultimately having success on the merits of your

13      claim that there's something not possible to be

14      accomplished in extradition, but also that flaw is so

15      significant that it calls into question whether the

16      clients should have ever been arrested to begin with.

17            So, in effect, what you've done is said what we're

18      saying, which is, by a combination of us shown that there

19      are special circumstances and the special circumstances

20      are merits that we think that there are all kinds of flaws

21      legally, that there are conditions which we're calling in

22      your answer bail and also extraneous issues now, which is

23      the crisis the United States and the world is facing in

24      terms of the virus, that all that basically militates in

25      favor of us coming to you as we've tried to do with our
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               13 14
                                                                  of 61
                                                                     of 62
                                                                             12




 1      colleagues of the Justice Department saying, wait, this is

 2      an important case.       It's going to be slogged out on the

 3      merits.    We've given you enough now to see that there are

 4      real issues here.

 5            Why should we not provide some relief to have folks

 6      be able to fight this in the courts with appropriate

 7      conditions so that they are not in effect being jailed for

 8      something that they could never be jailed for should the

 9      extradition take place.

10            So in effect, even though that was a little

11      longwinded, I'm agreeing with you but not without regard

12      to being able not -- not waive but not to emphasize the

13      importance of those two legal steps.

14            One last point, judge, the case law is not completely

15      foreign to us and you and to federal judges.              We're often

16      in a position where we seek initial relief.              Let's take a

17      case that's a criminal case for which there was a

18      conviction and the defendant in that regard is seeking to

19      stay out pending appeal.

20            It doesn't require the defendant in that case to

21      prove ultimately that she or he is going to win.               It is to

22      show that there are sufficient issues that if they

23      succeeded would undue the conviction.            That's not a

24      perfect analogy but it's an apt analogy.             And so we are

25      seeking today you to decide that there's enough in the
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               14 15
                                                                  of 61
                                                                     of 62
                                                                             13




 1      record to basically get to the issue and achieve and

 2      satisfy the requirement of special circumstances, and you

 3      can do that based on the small steps we have put forward

 4      that they didn't seek extradition for a statute that would

 5      be incarceratable for one year so that's not extraditable;

 6      or they have not invoked the article that they say they

 7      do; or that if they did invoke the right article, that

 8      itself is not a crime because it is not an escape if

 9      somebody skipped out in his own bail.            So that gets us to

10      say to you and therefore we should be getting bail if that

11      makes sense.

12                   THE COURT:     Okay.    I don't know how much I want

13      to get into those that you've raised.            You know, the

14      questions about whether the conduct does or does not

15      constitute a proper crime under Japanese law, I don't know

16      that I have a basis right now to decide that.

17            I'm still uncomfortable with the notion of that being

18      the centerpiece of the argument.           I'll certainly -- if you

19      did want to add any more to it, I'll note the government

20      not only do they have a rejoinder to that through the

21      prosecutor's declaration, but they note that the warrant

22      -- to the extent your argument was that there was a

23      disconnect between the warrant and what is articulated

24      there and what is in the complaint -- the warrant refers

25      to the harboring of criminals and by implication that
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               15 16
                                                                  of 61
                                                                     of 62
                                                                             14




 1      wraps in penal code 103.

 2              So it is in fact set out in the Japanese warrant

 3      which is what the government says.           But be that as it may,

 4      I know that you also wanted to argue some more details

 5      about some of these special circumstances and flight risk

 6      and the like so I will hear from whomever would be next.

 7                   MR. LOWELL:     Before I pass the baton, Judge,

 8      just to answer your question, my point before was you

 9      don't have to today in these proceedings -- I think I've

10      lost you but I hope you're still here.

11                   THE COURT:     I'm still here.

12                   MR. LOWELL:     I see you.     You just went to a

13      different --

14                   THE COURT:     If somebody goes in or out, it kind

15      of shifts everybody around like checkers but I'm focusing

16      right on you.

17                   MR. LOWELL:     All right.     It keeps us on our

18      toes.    That's good.

19              The government is inviting you to make a decision

20      that you're not required to make.           We're not asking you

21      today to decide that they're wrong; we're right as a

22      matter of what will ultimately happen in the extradition

23      proceedings.

24              You point out that their latest salvo back to us with

25      yet is still improperly in our opinion provided
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               16 17
                                                                  of 61
                                                                     of 62
                                                                                  15




 1      declaration today is to somehow say you know what?                   We

 2      didn't have to put Article 103 in our arrest warrant if we

 3      just used words in that article and then argue after the

 4      fact that by using words what we meant was Article 103.

 5            I mean, I understand that's a nice approach but Lewis

 6      Carroll sort of said that was not quite right when Humpty

 7      Dumpty said "words mean whatever I say they mean whenever

 8      I say them."      We've all become texturalists in the last

 9      few weeks following the Supreme Court.             If they want to

10      say 103, let them say 103.         If they want to say --

11                   THE COURT:     Well, respectfully, I think what

12      they say is -- and I don't have the Japanese statute here

13      in front of me -- that the title of the statute is

14      something like harboring criminals.            So it's not a

15      flippant argument.       They're actually taking the words that

16      appear in the code book that sets out the title and have

17      put those into the warrant.          So arguably it's a little bit

18      closer to tracking the statute than you make it out to be.

19            I'll notice part of this they also I think in their

20      opposition cite precedent that if you get past the warrant

21      issue, this conduct is in fact or has been in fact found

22      by Japanese courts to be a violation of penal code 103.

23      So to your core argument, there is precedent in Japan that

24      undermines it.

25                   MR. LOWELL:     You know, I -- sorry.
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               17 18
                                                                  of 61
                                                                     of 62
                                                                             16




 1                   THE COURT:     Go ahead.

 2                   MR. LOWELL:     No, I just want to try to correct

 3      the record on that.

 4              Hold on just one second, judge.

 5              I just need to see if I can't correct the record.            So

 6      the issue is they say that Article 103 in Japan has been

 7      used in a context.       Let's separate the two context.

 8              Context one, has it ever been used to charge the

 9      principal, in this case Mr. Ghosn, for skipping out on

10      bail?    The prosecutor in Japan hasn't cited to a case and

11      our expert who is not vested as the prosecutor has

12      indicated that it has never happened; never happened.

13              Indeed, you know it's never happened because the

14      outcry after Mr. Ghosn left Japan was to now create a

15      statute that would make it a crime.

16              So there you have 103 as to the principle never being

17      applied to skipping bail.         If that's the case, aiding and

18      abetting somebody to do which is itself not a crime under

19      Japanese law is not a crime.

20              It's not a crime for two reasons, one is the obvious

21      but the other Japan has the statute, has a rule, has case

22      law that says the accessory has to have lesser than the

23      principal and here the principal has the crime.

24              But having said that, the second point is equally

25      important.     They have put forward cases that say people
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               18 19
                                                                  of 61
                                                                     of 62
                                                                             17




 1      like the Taylors have in fact been prosecuted under 103

 2      and in our reply we have pointed out through our expert

 3      who teaches and practices and understands that every one

 4      of those is in a factual context at which it is an escape.

 5            The statute's name may something about harboring but

 6      harboring has to be viewed as to what is the statute

 7      itself, and each one of those has a real escape either

 8      from detention or from something like obstruction by

 9      putting in false documents to prevent an arrest, and not

10      one of them has had anything to do with bail except for

11      one and that's only after bail has been revoked and then

12      the person was involved in helping and so I just wanted to

13      make sure of structure of this.

14            And lastly what I said before even if right now we

15      can only say he-said she-said only if we have dueling

16      declarations, I think ours are both weightier, more

17      independent and properly filed with somebody who's not

18      vested in the case, let put that aside, what we've done is

19      what the law in the district said.

20            When we cited to you the case under the Federal

21      Circuit which says, for example, the Castaneda-Castillo

22      case where it says the petitioners "have raised serious

23      issues with the required briefing and detailed analysis by

24      the court."     That triggers special circumstances.            That's

25      where we now pivot to why it is the special circumstances
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               19 20
                                                                  of 61
                                                                     of 62
                                                                              18




 1      of both not being a flight risk and having the ability to

 2      deal with the Coronavirus should lead us to a humane and

 3      rational result where our clients don't have to stay in a

 4      facility for months and months while they are challenging

 5      properly the proceedings before them to a result in which

 6      months and months from now you or your colleagues will

 7      agree that they should have never been arrested to begin

 8      with.

 9                   THE COURT:     Okay.    Thank you.

10                   MR. KELLY:     I think Mr. Sheketoff is going to

11      take the baton at this moment to talk about Michael

12      Taylor.

13                   THE COURT:     Thank you.

14                   MR. SHEKETOFF:      Good afternoon again, Your

15      Honor.

16              So I know you've read the pleadings and I don't want

17      to bore you with what you've already read, but I want to

18      suggest that Michael Taylor has earned -- and I pick that

19      word carefully -- a conclusion that he is not a risk of

20      flight.

21              I say he's earned it for four basic reasons:            His

22      strong ties to the community in Harvard.             He raised his

23      kids there.     He's a graduate of Ayre High School.            His

24      stepfather who you've read about is -- became his

25      stepfather at age 8.        He was an Army lifer, so to speak.
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               20 21
                                                                  of 61
                                                                     of 62
                                                                             19




 1      He did Army intelligence.

 2            My client graduated as I said Ayre High School

 3      because he lived on the base, and he spent his whole adult

 4      life in that community.         He's participated in youth

 5      sports, never for money.         There are football fields named

 6      after him in the Ayre area, and so he has strong roots

 7      there.    That's -- many people have strong roots in a

 8      particular community, but he's earned his American

 9      citizenship not just by being born here.

10            When he graduated Ayre High School, he was in a class

11      of recruits that allowed high school students to try out

12      for special forces.        He spent eleven years as a special

13      forces Green Beret.

14            The United Supreme Court said in 1957 that banishment

15      was more primitive a punishment than torture, and the

16      suggestion that someone that spent eleven years, many of

17      them in combat in the Middle East, would self-banish over

18      a charge in Japan that carries a maximum penalty of three

19      years I suggest is ludicrous.

20            But unlike others he's had an opportunity on two

21      separate occasions to show that he should be presumed to

22      abide by court conditions.         The first is the Utah case

23      that the government points to that says, well, he was

24      detained in that case.        It even went up to the Tenth

25      Circuit and he was detained, but the same U.S. attorney's
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               21 22
                                                                  of 61
                                                                     of 62
                                                                             20




 1      office and the same judge that detained him in Utah after

 2      he pled guilty released him on conditions, very, very

 3      lenient conditions.

 4            He was on conditions for one year plus before he

 5      showed up for his sentencing.          He violated none of those

 6      conditions and came back to the court to be sentenced and

 7      go and do more time.        I don't know how else you could

 8      demonstrate your commitment to these requirements than to

 9      do that.

10            But most importantly, Your Honor, here in this case

11      this became an international cause to left.              He was in

12      Lebanon.     He was fully aware that Lebanon had no

13      extradition treaty with Japan.          He came back to the United

14      States voluntarily.        He took up residence in Harvard where

15      everyone knew he was part of that community, and he knew

16      that there was an arrest warrant for him because it was

17      part of the international discussion and he still returned

18      to the United States and took up his normal residence.

19                   THE COURT:     Do we have -- I mean, is there any

20      evidence beyond your asserting on behalf of your client

21      that he was aware that there may have been some action

22      towards extradition?

23            Do we have any concrete evidence that Japanese

24      prosecutors were seeking the extradition of the Taylors?

25      That that was, you know, part of public discourse and that
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               22 23
                                                                  of 61
                                                                     of 62
                                                                                  21




 1      in the midst of that he came back to the United States

 2      from Lebanon?

 3                   MR. SHEKETOFF:      Yes, Your Honor, I believe there

 4      are attachments to the very first motion to quash.                   There

 5      are exhibit attachments.         He was inquired of by the

 6      International Press and it was all over the international

 7      scene.

 8            The government says he's an expert at escape.                  If

 9      he's an expert at escape, he would not have returned to

10      the United States.       I mean, he is an excerpt at escape but

11      an expert at escape for himself?           Why would he return to

12      the United States?       The only reason to return to the

13      United States is because that's where he lives and

14      whatever was to come was to come and he would deal with

15      it.

16            He's expended the resources to get a team of lawyers

17      to deal with this situation.          So I believe he's

18      demonstrated in force in significant ways that this is not

19      someone that would run away.

20            Also in terms of the Utah case, he was arrested in

21      Utah after he returned from the Middle East on that

22      occasion too, already knowing that there were charges

23      about to land on him.

24                   THE COURT:     So in your view what would be

25      appropriate conditions to mitigate any concerns about risk
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               23 24
                                                                  of 61
                                                                     of 62
                                                                             22




 1      of flight?

 2                   MR. SHEKETOFF:      So, Your Honor, I'm going to

 3      take the position that I take with this court and with

 4      every court in our district, which is we're open to any

 5      reasonable conditions that you might want to impose.

 6            I think we suggested in our papers the surrender of

 7      his passport, GPS, and potentially the posting of property

 8      by third parties so that he would be putting at risk the

 9      assets of people that he had relationships with, or any

10      other reasonable condition that you might deem

11      appropriate.

12                   THE COURT:     Okay.

13                   MR. SHEKETOFF:      He does have an extremely close

14      relationship with his stepfather who's really his real

15      father and the government says, well, you know, someone

16      else can take up that task.          His 30-year-old son has been

17      taking up that task.        But if my wife was in extreme

18      difficulties, it's not that I couldn't find somebody else

19      to take up the task.        That's not -- the idea that I would

20      flee, banish myself from the country in those

21      circumstances I think is just extremely unlikely.

22            Your Honor, he does have a condition called Valley

23      Fever.    He got it as a teenager.         It resulted in about 5

24      or 10 percent of the cases, I did the reading, it's a

25      fungal infection that comes -- that gets into your lungs
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               24 25
                                                                  of 61
                                                                     of 62
                                                                               23




 1      and in about 5 or 10 percent of the cases you need to have

 2      an operation.      He had an operation at Mass General

 3      Hospital in 1976 to remove a part of his left lower lobe.

 4            He informs me that for a long time he was symptom

 5      free but as he's gotten older, he's 59 now, he has

 6      shortness of breath and other issues of that nature and I

 7      believe that puts him, just with common sense, at greater

 8      risk for COVID-19.

 9            It's not that the Norfolk County Sheriff's Department

10      has not made efforts.        I've been to visit him twice.

11      There are clear efforts being made at the Norfolk County

12      Sheriff's Department, but they can't control the spread of

13      this disease.      Just in the weeks that he's in there, the

14      numbers have gone up significantly.            I believe they are in

15      the 40s or something like that now, staff and inmates, and

16      at 59 with a prior -- with a portion of his lung gone.

17                   THE COURT:     Okay.    We also get weekly reports.

18      I know the SJC gets weekly reports.            I haven't had a

19      chance to look at stats yet for last week.              I don't know

20      if you had.

21                   MR. SHEKETOFF:      Well, I have in the sense that

22      Paul Kelly has shared them with us.

23                   THE COURT:     That counts.

24                   MR. SHEKETOFF:      I'm relying on Paul Kelly's

25      version of the stats.
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               25 26
                                                                  of 61
                                                                     of 62
                                                                                 24




 1                   THE COURT:     That's the most dangerous thing

 2      you've said all afternoon.

 3                   MR. KELLY:     Are you passing the baton, Mr.

 4      Sheketoff?

 5                   MR. SHEKETOFF:      I've run out of gas, Your Honor.

 6                   THE COURT:     Okay.

 7                   MR. KELLY:     Your Honor, if I could take just a

 8      few moments and talk about Peter Taylor with the court's

 9      permission?

10            Peter Taylor, Your Honor, is 27 years of age.                  He's a

11      lifelong resident of Massachusetts.            He has no criminal

12      history whatsoever.        Peter is a 2011 graduate of Lawrence

13      Academy.     He then enrolled immediately in Bentley

14      University for his college studies after high school.

15            Unfortunately when the family's assets were frozen

16      for a period of time in connection with the Utah

17      prosecution, he could no longer afford the annual tuition

18      at Bentley but desperately wanted to continue his

19      education.     Peter was accepted at the Lebanese American

20      University in Byblos, Lebanon which was not far from where

21      his older brother was then residing in this small condo

22      that they have.

23            So he resided with his brother, Your Honor, from the

24      fall of 2012 until his graduation from college in early

25      2015 where he commuted back and forth from this condo to
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               26 27
                                                                  of 61
                                                                     of 62
                                                                               25




 1      the school and studied banking and finance.

 2            It should be noted, Your Honor, that while he was in

 3      school, you know, not unlike a college student who was

 4      attending school in any state in the United States, he

 5      would return home to Massachusetts both in the summer and

 6      during holiday breaks and the like.

 7            Upon graduation, Your Honor, in 2015 he immediately

 8      moved back to the family home in Harvard, Mass. where he

 9      resided and worked for the next three years.

10            It was at the end of 2018 when he decided to return

11      to Lebanon to live for a period of time with his brother

12      to help grow the family's U.S. based vitamin business into

13      that region of the world.

14            Peter's primary residence and domicile, Your Honor,

15      is and always has been in Massachusetts and it is his

16      intention to settle permanently in this area.

17            And even since 2018 as he tried to grow the business,

18      he has regularly traveled back to the family home and

19      remained for periods of time in Massachusetts which, of

20      course, is what he did in March of 2020 consistent with

21      this kind of pattern of activity that he's had from 2018.

22            So in the government's response, Your Honor, to the

23      defense motion they strain to find some way to support

24      their specious claim that Peter is a flight risk.               They

25      note that he spent time in Lebanon and that he's traveled
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               27 28
                                                                  of 61
                                                                     of 62
                                                                                  26




 1      to the United Arab Emirates on business but, Your Honor,

 2      we acknowledge those facts for the reasons I just

 3      described.

 4            However, simply because someone has traveled overseas

 5      or pursued one's education internationally or is trying to

 6      expand a fledging U.S. business into other countries

 7      hardly suggests that that person will flout United States'

 8      law or seek to flee.

 9            The fact is that, like his father, Peter returned to

10      Massachusetts in March with full knowledge that Japan had

11      issued an arrest warrant for him.           He was also aware that

12      Japan had an extradition treaty with the United States and

13      yet what did he do?        He returned to the only family home

14      that he has ever known in Harvard, Mass.             He was not in

15      hiding.    He was living openly and lawfully as any U.S.

16      citizen should be.

17            The government claims that it had to move to arrest

18      Peter on May 20th because it learned that he had purchased

19      a ticket to travel to Lebanon but, of course, he did.                 I

20      mean, that was his life; that was what he was doing.                 This

21      was not some effort to engage in flight to avoid arrest,

22      and certainly Peter was unaware of the fact that the court

23      had authorized a provisional warrant for his arrest.

24            Just a couple of other final points, Your Honor,

25      about Peter.      First of all, Your Honor, if this was any
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               28 29
                                                                  of 61
                                                                     of 62
                                                                               27




 1      criminal case, perhaps apart from him being charged with

 2      some serious violent crime, there is no question that

 3      Peter would be entitled to release under the Bail Reform

 4      Act most likely personal recognizance.

 5            Second, Your Honor, Peter has no military or law

 6      enforcement training.        And contrary to the government's

 7      suggestion, he is no expert in flight or escape or bail

 8      jumping or any of these alleged acts.

 9            In fact, Your Honor, the government claims that he

10      was involved in harboring or concealing Mr. Ghosn when Mr.

11      Ghosn left the territory of Japan.

12            Your Honor, the fact is that Peter Taylor was not

13      even in Japan when those alleged actions took place.                 And

14      as to him especially, Your Honor, there are serious and

15      significant questions about whether he committed any

16      offense, let alone an offense which is extradictable.

17            Finally, Your Honor, even if it was possible that

18      this bright young man should be extradited, what is he

19      facing in Japan?       The maximum penalty for this alleged

20      offense is three years and it is my understanding, Your

21      Honor, not unlike in this country, that the statutory

22      maximum is rarely imposed.

23            Does it really make sense, Your Honor, that a

24      27-year-old college-educated U.S. citizen with no prior

25      involvement with the criminal justice system is going to
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               29 30
                                                                  of 61
                                                                     of 62
                                                                             28




 1      engage in flight, be charged with more serious offenses

 2      here in the United States and become a federal fugitive

 3      prepared to live in exile outside of his home country and

 4      apart from his family and friends for the rest of his

 5      life?    You know, it's absurd.        It would make no sense

 6      whatsoever.

 7              Peter Taylor has no incentive to flee, Your Honor,

 8      and every motivation to directly address these charges and

 9      to vigorously defend himself.

10              As has been mentioned, Your Honor, we're not asking

11      the court to address the merits of the Japanese request

12      for extradition at this time, only to take reasonable and

13      justified actions to release Peter Taylor on conditions

14      because frankly, Your Honor, it would be a terrible

15      injustice if Peter Taylor were to spend more time in

16      pre-hearing detention in his own country in the midst of a

17      pandemic than he would ever face in Japan.

18              So finally, Your Honor, in closing my client and I

19      both give you our firm and sincere assurance that he will

20      fully abide by whatever conditions may be set by this

21      court and he will return to court as required.               Thank you.

22                   THE COURT:     Thank you.     Mr. Hassink.

23                   MR. HASSINK:     Yes, Your Honor.       So if it's

24      permissible by the court, I'll address those arguments in

25      the order that they were presented to the court starting
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               30 31
                                                                  of 61
                                                                     of 62
                                                                             29




 1      with Mr. Lowell's and the motion to quash.

 2                   THE COURT:     Sure.

 3                   MR. HASSINK:     So at bottom, the relaters need

 4      this case to appear much more complicated than it is

 5      because they have not at this stage challenged the factual

 6      underpinning for their conduct, which is to say to travel

 7      to Japan for the sole purpose of aiding Carlos Ghosn

 8      escape hidden in a luggage carrier onto a private jet for

 9      a flight the Lebanon, a country in which there is no

10      extradition treaty.

11            The only way they can get out from under those facts

12      is to argue that three things are true.             The first is that

13      the arrest warrant issued by Japan requested by a Japanese

14      prosecutor and issued by a Japanese judge on a finding of

15      probable cause, they have to say that that arrest warrant

16      doesn't actually charge the relaters with a violation of

17      Article 103, a crime for which extradition can be sought.

18            Your Honor already pointed out that in the first

19      sentence of the request in the arrest warrant it says on

20      the alleged charge of harboring of criminals.

21            Now, Your Honor, you don't have to take the

22      government's word that that is in fact the title of

23      Article 103.      In Exhibit J filed in support of the

24      Taylors' own brief, they attach a treaties on Japanese law

25      and in that treaties Article 103 is titled Harboring of
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               31 32
                                                                  of 61
                                                                     of 62
                                                                             30




 1      Criminals.

 2              The prosecutor then attached a detailed statement of

 3      fact, a statement of fact very similar to the statement of

 4      fact that we filed in our sworn complaints in support of

 5      the provisional arrest that details the Taylors' actions

 6      relating to that charge.

 7              Although not required to do so, Japan has filed a

 8      declaration by the prosecutor explaining the law and the

 9      basis for the judge's determination.

10              Now, the relaters would have you believe that a

11      prosecutor from a foreign country filing a declaration is

12      somehow improper.       Far from being improper, it's routine

13      as this court knows.

14              American prosecutors when seeking the detention and

15      extradition overseas in other countries regularly file

16      such declarations.       And the point is we expect the other

17      countries, our treaty partners, to accord that some

18      deference just like we ask them to accord deference when a

19      judge like yourself, Your Honor, issues an arrest warrant

20      based on a complaint establishing probable cause.               So the

21      argument that the arrest warrant doesn't charge a

22      violation of 103 is simply not true.

23              Moreover, in their reply brief they attach what they

24      purported to be a first arrest warrant issued January

25      30th.    Just very briefly, we filed a supplementary
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               32 33
                                                                  of 61
                                                                     of 62
                                                                                 31




 1      declaration today because although they claimed that was

 2      the first arrest warrant filed, it's not that all.                   It's a

 3      translation of a press release that they're purporting to

 4      be the first arrest warrant.

 5            Moreover, in that press release it cites a violation

 6      of Article 103 so I'm not -- it's not clear how that helps

 7      them at all.

 8            The second thing they need to be true, Your Honor,

 9      they need to be true that their conduct doesn't actually

10      constitute a violation under Article 103 of the penal

11      statute in Japan, but they make two important points in

12      their reply brief that we actually agree with.

13            The first is the court may yield some deference to

14      close questions of foreign law.           And the second is when

15      construing a foreign statute, the court certainly must

16      presume that the most pertinent and authoritative source

17      on the scope and import of any foreign law is the plain

18      language of the statute itself.

19            Those are the relaters' words in their reply brief

20      and we agree with that.         The plain language of the statute

21      states "enabling the escape of criminals; a person who

22      harbors or enables the escape of another person who has

23      either committed a crime punishable with a fine or greater

24      punishment or has escaped confinement shall be punished by

25      imprisonment with work for not more than three years or a
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               33 34
                                                                  of 61
                                                                     of 62
                                                                             32




 1      fine of not more than 300,000 yen."

 2            Carlos Ghosn was undisputably a person who committed

 3      a crime under the plain meaning of the statute and the

 4      Taylors, just as undisputedly, aided in his escape from

 5      prosecution in Japan.

 6                   THE COURT:     Well, let me stop you right there

 7      and I'm not sure that we want to get into the weeds, but I

 8      think one response from the defendants would be that the

 9      word "escape" may be a term of art in this case because in

10      Japan it wouldn't be a crime for Mr. Ghosn to simply leave

11      and to bail jump.       And if it wouldn't be a crime for him

12      to jump bail, that can't be escape and so they couldn't be

13      guilty of helping him escape if what he did is not a

14      crime.

15                   MR. HASSINK:     So the first thing I would point

16      Your Honor to in response to that direct question is that

17      their own declaration filed as the first Cleary

18      declaration in which in the Cleary declaration, Dr. Cleary

19      states "The case law upon which Japan relies shows that

20      Article 103 applies to instances where one enables another

21      person to escape apprehension by law enforcement."

22            The second thing I'd point this court to is that same

23      treaties I already discussed which states "enables to

24      escape refers to all acts that hinder arrest or discovered

25      by authorities by methods other than harboring."
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               34 35
                                                                  of 61
                                                                     of 62
                                                                             33




 1            I guess I'd say if hiding Carlos Ghosn in a box and

 2      putting him onto a private plane was not in aid of helping

 3      him avoid apprehension or evade law enforcement detection

 4      as the relaters sources themselves state, then I don't

 5      know what it is.       What was the point?       Because if Carlos

 6      Ghosn had simply walked up to the ticket counter at the

 7      Tokyo International Airport and purchased a ticket, his

 8      bail would have been revoked and I assume the authorities

 9      would have been sent forthwith.           The whole point was to

10      evade apprehension and to avoid arrest and that's exactly

11      what they did.

12            Your Honor, underpinning all that I want to circle

13      back to what the relaters need you to believe is that the

14      prosecutor is sort of making this up as he goes.               But what

15      they left out of all of their discussions is the fact that

16      the prosecutor can't issue an arrest warrant in Japan.               He

17      had to apply to a judge.         A Japanese judge who saw the

18      title of the statute reviewed the statement of facts and

19      issued the arrest warrants.

20            So if the court needs any further explanation, the

21      plain language of the statute, the two explanations

22      provided by the relaters' own filings, the government's

23      submissions provided by the Japanese prosecutor and the

24      Japanese arrest warrants themselves I think should dispose

25      this court of any idea that the relaters' strained view of
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               35 36
                                                                  of 61
                                                                     of 62
                                                                             34




 1      that statute is the correct one.

 2             But the government takes the court's point that that

 3      is very much in the weeds q5 this stage, but here's why

 4      it's important, Your Honor, and I'll get off Article 103

 5      now.    Here's why it's important because they're relying

 6      very heavily in their brief on the special circumstance of

 7      substantial liklihood of success.

 8             And even if this court chooses to evaluate that claim

 9      at this stage which the court we view from the case law

10      shouldn't do and is certainly not required to do,

11      substantial likelihood of success is exactly what it says

12      - substantial likelihood of success on the merits.

13             It is not this idea of throwing enough dirt around to

14      create some confusion that there might be, as the relaters

15      state, a close question of law.           If it's a close question

16      of law, how can they possibly show a substantial

17      likelihood of success?        By definition they're saying it

18      could go either way.        We disagree with that obviously.

19      But even their own admissions in their reply brief

20      suggesting that it's a close question could go either way

21      certainly cuts against the idea that they have a high

22      liklihood of success.

23             Finally, on Mr. Lowell's argument I would just point

24      out that he made a third point and this is a third point

25      he needs to be true as well and it's this:              It's that
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               36 37
                                                                  of 61
                                                                     of 62
                                                                                  35




 1      Japan is somehow seeking the Taylors' extradition on the

 2      basis of misdemeanor immigration offenses rather than the

 3      criminal violation of Article 103.

 4            Well, in the sworn complaint that we filed and I

 5      signed and Your Honor reviewed and signed as well, the

 6      complaint states clearly that article -- that Japan has

 7      requested the extradition based on Article 103.

 8            The complaint goes even further and specifically

 9      disclaims any reliance on the misdemeanor immigration

10      charge.

11            Your Honor, if Japan had requested the Taylors'

12      provisional arrest based on a misdemeanor charge, this

13      case would not be in the District of Massachusetts.                  It

14      would have been stopped at the State Department or the

15      Department of Justice before it ever made its way here to

16      swear out complaints on the arrest because a misdemeanor

17      cannot form the bases of extradition under a treaty if

18      it's not a crime punishable by more than one year.

19                   THE COURT:     So when you say the complaint

20      actually disclaims an arrest based on misdemeanor, what

21      language are you referring to?

22                   MR. HASSINK:     So in paragraph 5 of the

23      complaint, Your Honor, it states that Japan is pursuing

24      the extradition under Article 103 and then there's a

25      footnote to paragraph 5 which states that the immigration
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               37 38
                                                                  of 61
                                                                     of 62
                                                                             36




 1      charges, which they are charged with in Japan under that

 2      arrest warrant, it states that the immigration charges

 3      because they're a misdemeanor are not a basis for the

 4      request for provisional arrest and they won't be a basis

 5      for extradition in this case.          So they're in the sworn

 6      complaints at our docket one in both cases.

 7            So based on that I don't know how the U.S. could be

 8      any clearer on what Japan has requested their provisional

 9      arrest under.      And at this stage in the proceedings this

10      court looked at the sworn complaints, issued the

11      provisional arrest warrants.          They've not shown you any

12      case law suggesting that you needed to do more than that.

13            The rest of the arguments I think are an effort to

14      try to cast enough doubt to show some likelihood of

15      success to be able to shoehorn their legal arguments into

16      the detention parameters and that's what I think that

17      they're getting at.        And so I'd say that this court can

18      look basically at the case of Drumm and Castaneda, and

19      with respect to Drumm --

20                   UNIDENTIFIED SPEAKER:        (Inaudible)

21                   MR. HASSINK:     I'm sorry?

22                   THE COURT:     That was not I.

23                   MR. HASSINK:     I'm sorry, Your Honor.         I thought

24      I heard something.

25                   THE COURT:     I heard it too, but I don't know who
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               38 39
                                                                  of 61
                                                                     of 62
                                                                              37




 1      that was.

 2                   MR. HASSINK:     Understood.

 3                   THE COURT:     Go ahead.

 4                   MR. HASSINK:     So I think this court can look

 5      properly to the case of Drumm which this court decided

 6      back in 2015 and find very similar arguments made to try

 7      to gain release under the special circumstances prong,

 8      arguments about the complexity and length of time it will

 9      take to evaluate those claims.

10            They basically said -- but this court responded to

11      those arguments and says "notwithstanding the quantity and

12      complexity of the underlying criminal charges, it will not

13      be necessary for the parties to litigate the underlying

14      criminal charges or engage in extensive discovery to

15      prepare for the extradition hearing."

16            So to the extent the defendants are concerned that

17      because of these issues they will lend themselves to

18      lengthy proceedings, number one, at this stage that's too

19      speculative as the court found in Drumm.             But, number two,

20      as the court pointed out already Japan is prepared to

21      submit -- to transmit formally its extradition hearing I

22      think within the next two weeks, which is within the

23      45-day period.

24            Once received, the government will file it as quickly

25      as possible and request a hearing shortly after that.                The
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               39 40
                                                                  of 61
                                                                     of 62
                                                                                 38




 1      length of delay that they're suggesting would cause this

 2      court to take based on these legal arguments regarding

 3      Article 103 are simply not the delays that courts focus on

 4      when deciding whether release is appropriate.

 5            For instance, in the Castaneda case which the

 6      defendants cite in support, in that case the fugitive had

 7      already been in immigration detention for five years.

 8      There was a 25-year delay before the filing of charges and

 9      an additional three-year delay before extradition.                   And in

10      that case, by the way, the judge found that the defendant

11      wasn't a flight risk.

12            In fact, in Kin-Hong the First Circuit agrees with

13      this court's analysis in Drumm in stating that "The normal

14      passage of time inherent in the litigation process does

15      not constitute a special circumstance."

16            And to the extent that the defendants are going to

17      request additional time, the cause of the delay which

18      leads to the release cannot be based on the defendant's

19      own actions, again citing Drumm.           So I think, Your Honor,

20      unless you have any questions, that is -- I'm sorry, Your

21      Honor.

22                   THE COURT:     No, I just have a couple to kind of

23      tease this out.

24            One of the things I think we would probably hear in

25      response is that you're not maybe giving enough credit to
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               40 41
                                                                  of 61
                                                                     of 62
                                                                             39




 1      the fact that the Taylors were in a country that has no

 2      extradition treaty with Japan.

 3            I don't have all the materials in front of me but

 4      apparently the record suggests that they were aware of the

 5      possibility of extradition proceedings being initiated and

 6      common sense would have dictated they understood that

 7      coming back to the United States would increase the risk

 8      of being extradited.        They nonetheless came back.

 9            And also at least as it relates to Peter Taylor, but

10      really for both, both have presented arguments that in

11      light of everything they are not flight risks.               There are

12      conditions that could be fashioned to mitigate the risk.

13            In particularly Peter Taylor's background is so

14      different from his father's that he really could be viewed

15      exceptionally given his lack sort of a history in this

16      part of the world, his youth.          You know, the fact that

17      he's educated and had reasons for being in Lebanon and

18      nonetheless has come back and forth.

19            So what do you say to that?          That if I were to say,

20      look, I'm not prepared to say who's got the better

21      argument in terms of whether the defendants violated or

22      the relaters violated 103, that may be an issue for the

23      Japanese courts to decide should they ever be in a

24      Japanese court.

25            At this point I'll call it a jump ball, but that
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               41 42
                                                                  of 61
                                                                     of 62
                                                                             40




 1      ambiguity or that possibility that they could prevail, if

 2      though it may not be a substantial likelihood, coupled

 3      with the arguments that had been advanced on their behalf

 4      combined constitute a special circumstance warranting

 5      bail.

 6                   MR. HASSINK:     So I'll separate those two out,

 7      Your Honor, with respect to risk of flight and special

 8      circumstances.

 9              As this court's aware, they need to show by clear and

10      convincing evidence that they are both not risks of flight

11      and that special circumstances would apply.              So as opposed

12      to putting them together, I think the analysis should stay

13      separate.

14              So I'd like to address --

15                   THE COURT:     Okay.    Well, except that I guess in

16      my mind what I was collapsing to was, you know, for

17      example, you cited to Drumm.          What the parties argued

18      there was, look, we've got all these reasons why we think

19      you should release these guys on bail.             That if one of

20      them standing alone doesn't work for you, lump them

21      altogether.     Because if you lump them altogether, it

22      amounts to a special circumstance, and I guess that's what

23      I'm getting at here.

24              Is there an argument that, you know, maybe none of

25      these standing alone is a winner, but putting them
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               42 43
                                                                  of 61
                                                                     of 62
                                                                              41




 1      altogether that we could view this as a special

 2      circumstance?

 3                   MR. HASSINK:     Well, no, I don't believe so, Your

 4      Honor.

 5            As I've addressed again I think that they are trying

 6      to somehow show that all you need to do to show a

 7      substantial liklehood of success is to show some form of

 8      argument so I would not think that standing alone or added

 9      with anything else would constitute a special

10      circumstance.

11            With respect to their risk of flight, that shouldn't

12      be considered as a special circumstance at all.               That's a

13      completely separate analysis.          So whether or not they are

14      a risk of flight, they would still need to show that some

15      special circumstances fitting in the categories courts

16      have found warrant their release.

17            So with respect, so with respect to their flight and

18      their return from Lebanon, this would be my response to

19      the fact that Michael and Peter Taylor returned to the

20      U.S. from Lebanon.

21            Number one, I disagree with the analysis that the

22      record shows that they were aware of some efforts to

23      extradite them.      In fact, I'd point this court to the

24      defendants' rejoinder to the government in which they said

25      Peter Taylor just booked a normal flight in May 20th.                The
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               43 44
                                                                  of 61
                                                                     of 62
                                                                              42




 1      fact that he was arrested then, he had no idea that the

 2      U.S. Government was going to be issuing arrest warrants at

 3      the time and coming after him and so they can't have it

 4      both ways.

 5            They can't say that, look, they were fully aware that

 6      extradition proceedings were ongoing but actually Peter

 7      Taylor didn't know.        He was just on the way to the airport

 8      anyway.    So I would point to that.

 9            So here's what I would say to the return though.               It

10      is a very different proposition and creates a very

11      different state of mind in the defendants to return to the

12      United States at the beginning of the pandemic which was

13      referenced with the knowledge that Japan has issued arrest

14      warrants for them.

15            That is a very different set of circumstances than

16      where they are now sitting and where they would be sitting

17      if released which is not only has Japan issued arrest

18      warrants for them, but the U.S. Government has received a

19      request for their arrest and will receive a formal

20      extradition treaty and the U.S. has now acted on that and

21      gone out and arrested them and is pushing for extradition.

22            We've now added several more layers so what once was

23      a theoretical possibility that the U.S. might work with

24      its treaty partner Japan to seek their extradition is now

25      an incredibly real possibility that has them currently
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               44 45
                                                                  of 61
                                                                     of 62
                                                                             43




 1      detained under that extradition law.

 2            And were you to release them, Your Honor, they would

 3      be in a much different state of mind.            So their state of

 4      mind when they came back from Lebanon at the time I would

 5      suggest has very little to do with what their state of

 6      mind will be should this court decide to release them now.

 7      Now, that's my response to the recent return from Lebanon.

 8            My response to Michael Taylor's return from Lebanon

 9      with respect to his Utah case, well, after reading the

10      defendant's submissions in this case, we spent some time

11      looking at the docket on Utah and speaking with the

12      prosecutors in that case.

13            Number one, I think it is fair to say and maybe even

14      generous that Michael Taylor in his brief has grossly

15      mischaracterized that former criminal case.              He makes

16      comments in his brief, for instance, like was unaware of

17      the fraud; was caught up in the investigation; was then

18      contacted by an FBI agent who knew he was innocent that

19      agreed to help.

20            Well, number one, he wasn't caught up in anything.

21      He was part of a fraud scheme and the FBI agent who

22      contacted him he attempted to bribe that person to

23      obstruct a grand jury investigation and that FBI agent was

24      also convicted and spent time in prison.

25            With respect to his return from Utah, I point this
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               45 46
                                                                  of 61
                                                                     of 62
                                                                                   44




 1      court to the government's brief, to the government's brief

 2      for detention when he was originally brought back.                   And

 3      they addressed this idea that he voluntarily returned to

 4      Utah from Lebanon to face the charges.

 5             Citing case Number 12cr00645 at Docket Number 10

 6      prosecutors write "Of course, Taylor has returned from

 7      Lebanon to appear before this court, but he has returned

 8      unaware that the government had uncovered his corrupt

 9      obstructive scheme and plan to file new charges against

10      him.    Furthermore, his return must be described as

11      reluctant at best."        And then goes on to cite several

12      emails between Michael Taylor and the corrupt FBI agent

13      seeking again to secure the halting of a federal grand

14      jury investigation.

15             Through misrepresentation of that Utah case and

16      especially his return to the United States I think he has

17      shown himself, Your Honor, in our opinion a willingness to

18      say what he needs to in order to secure release.

19             I would encourage Your Honor to look at his filing in

20      his motion and then compare it to the detention order that

21      the government has attached to its brief, as well as

22      Docket Number 10 in the case just cited, 00645.               So that's

23      the two returns to the United States.

24             Now, Your Honor, I'll address Peter Taylor now

25      because you asked a specific question about him.               Your
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               46 47
                                                                  of 61
                                                                     of 62
                                                                             45




 1      Honor, you said a couple of things about Peter Taylor that

 2      I want to address.       The first is you mentioned given his

 3      age he has much less experience internationally.               Recently

 4      that actually seems like it's not true.

 5            Peter Taylor, by his own admission in his motion, has

 6      lived the better part of the last 15 months in Lebanon

 7      with his brother, a member of the Taylor family, in a home

 8      owned by their parents in a business that was started by

 9      him and his father, and he was actually set to return to

10      Lebanon the day he was arrested as we've already

11      discussed.

12            Your Honor, you've seen a lot of detention cases.              In

13      the criminal context where there is not the heavy

14      presumption of risk of flight in detention and the foreign

15      ties which are viewed by courts in this district,

16      including this one, which weigh in favor of detention

17      based on risk of flight are far less than those present

18      here between both Taylors.

19            I should also add that although Mr. Kelly argued that

20      Peter Taylor was somehow not as responsible for enabling

21      the escape of Carlos Ghosn, Peter Taylor is the one that

22      in the several months leading up to Carlos Ghosn's escape

23      he is the one that meet with Carlos Ghosn to actually help

24      hatch this plan.

25            Michael Taylor didn't get to Japan until the day
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               47 48
                                                                  of 61
                                                                     of 62
                                                                               46




 1      before the escape.       Peter Taylor rented a hotel room.           He

 2      was the first one to receive Carlos Ghosn after he had

 3      already received Carlos Ghosn's luggage and then he in

 4      fact enabled Carlos Ghosn in his hotel room to change his

 5      clothes and now we're talking about avoiding apprehension

 6      and evading law enforcement.

 7            So the idea that Peter Taylor is less culpable in

 8      this offense than Michael Taylor is just not supported by

 9      the facts on the record which are included in the sworn

10      complaint in this case.

11            So because it is their burden to prove that they are

12      not risks of flight and they must do so by clear and

13      convincing evidence, they not only have a very clear and

14      present reason to flee but they're actually some of the

15      best defendants that I'm sure this court has seen

16      positioned to actually succeed in that flight.               And

17      because of that the risks associated with their flight are

18      just too great for this court to ignore and that's why

19      there's a presumption of detention in these cases.

20            Because if the court releases a domestic criminal

21      defendant and that domestic criminal defendant flees,

22      well, obviously the prosecutors are upset.              They need to

23      -- the U.S. marshals need to take efforts to find that

24      person.    But if the Taylors flee, then the United States

25      looks like an irresponsible and undependable treaty
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               48 49
                                                                  of 61
                                                                     of 62
                                                                             47




 1      partner to Japan and we depend on being seen as a

 2      dependable treaty partner because we expect other

 3      countries to do the same when we request extradition of

 4      fugitives from our system of justice.

 5            So that's why, Your Honor, in the two-step analysis

 6      of risk of flight and special circumstances, I submit that

 7      they don't even come close to bearing their burden of

 8      clear and convincing evidence that they're not risks of

 9      flight.

10            Moreover, they don't bear their burden of showing

11      that special circumstances apply by clear and convincing

12      evidence both individually -- and I'm happy to talk about

13      the individual circumstances if Your Honor would like --

14      or together.      Because simply coming up with a legal

15      argument to cast some doubt on Japan's theory of the case

16      just isn't enough to constitute a special circumstance of

17      likelihood of success.

18            Admittedly if it's a close call as the court called

19      it, assuming arguendo it's a jump ball, which we don't

20      agree, but assuming that it is a jump ball how can that

21      possibly be a substantial likelihood of success?

22            With respect to other special circumstances, it's

23      unfortunate that Mr. Taylor's father requires special care

24      but that is not a case and we've cited in our papers

25      courts that have found that even in much more dire
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               49 50
                                                                  of 61
                                                                     of 62
                                                                               48




 1      circumstances involving a spouse or a dependent child that

 2      those are not the type of special circumstances warranting

 3      release.     So, whether alone or together, they just don't

 4      rise to the level.       And again, we can't forget it's their

 5      burden to prove both things by clear and convincing

 6      evidence.

 7                    THE COURT:    Thank you.

 8            For the defendants I'll give you the final word if

 9      anybody wanted to respond to the government's argument.

10            Wait.    I think we've got --

11                    MR. LOWELL:    I didn't know if he was going to

12      respond.

13                    THE COURT:    I couldn't tell whether he was

14      speaking to respond, but I couldn't hear him if he was so

15      I couldn't tell.

16                    MR. KELLY:    Your Honor, this is Mr. Kelly.           I'd

17      like to respond initially and then maybe pass the baton on

18      to Mr. Lowell quickly.

19            Your Honor, you and I have been doing this for a long

20      time, 30 plus years.        Anybody who's facing, what, the

21      realistic possibility of two years of incarceration if

22      they're ultimately extradited and convicted, that just

23      does not create any incentive for flight.             I mean, come

24      on.

25            With respect to Michael Taylor, Your Honor, two
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               50 51
                                                                  of 61
                                                                     of 62
                                                                                49




 1      things.     He was released on the recommendation of the

 2      prosecution and approved by the judge in Utah.               He was

 3      released for 16 months.         He was completely compliant with

 4      his release conditions.         The court if you have any

 5      questions about that can contact Judy Oxford from pretrial

 6      services who supervised him who gives him very high marks

 7      for the entire time that he was on release.

 8              One last point with respect to Michael, Your Honor.

 9      I have known Michael Taylor since 1988.             As a former

10      Assistant United States Attorney, Michael Taylor worked as

11      an undercover operative in a very serious organized crime

12      case.     He worked together with the FBI, the custom

13      service, the Internal Revenue Service and others and

14      performed flawlessly an impeccable and important service

15      on behalf of the government.          And the notion that somehow

16      he's some reckless person who's going to just flee the

17      country and embarrass the state department is ridiculous

18      to the extreme.

19              With respect to Peter Taylor, Your Honor, come on.                 I

20      mean, this is a young man.         I've got four kids.        They're

21      all older than this guy.         This is a college-educated kid

22      that hasn't violated the law ever in his entire life.                 Do

23      you think he's going to violate this court's conditions?

24      It's not going to happen.

25              Look, Mr. Hassink is prone to saying that we're
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               51 52
                                                                  of 61
                                                                     of 62
                                                                               50




 1      misrepresenting this and exaggerating that, but look at

 2      this from a realistic perspective.           The rational, fair,

 3      just thing to do, even if this is going to take another

 4      month -- I've done extradition cases, Your Honor.               They

 5      don't take another month; they stretch out.              There's lots

 6      of reasons why they stretch out and they shouldn't be

 7      sitting, particularly in the midst of a pandemic, in the

 8      Norfolk County Correctional Facility.

 9            They can be released.         They can be in Harvard, Mass.

10      They're going to come back to every court proceeding that

11      this court holds.       This is no chance that these guys flee.

12            With that I'll turn it over to Mr. Lowell.

13                   THE COURT:     Thank you.

14            Mr. Lowell, for some reason we can't hear you.

15                   MR. LOWELL:     Can you hear me now?

16                   THE COURT:     Barely.

17                   MR. LOWELL:     I don't know -- I'll be as close as

18      I can.

19                   THE COURT:     Okay.

20                   MR. LOWELL:     Will this be better if I'm right up

21      against it?

22                   THE COURT:     I can hear you fine now.

23                   MR. LOWELL:     Okay.    Judge, I won't overdo the

24      generosity of response.

25            Let me just say that I took a couple of notes and I
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               52 53
                                                                  of 61
                                                                     of 62
                                                                             51




 1      think it's important for you to hear my response based on

 2      what the prosecutors did.         Fifteen times they've asked you

 3      to conflate things that should not be conflated.

 4              Let me give you that list.        The first thing they did

 5      was at the end basically saying, oh, my gosh, if somehow

 6      something goes wrong, notwithstanding all the things that

 7      Michael and Peter would do to evade conditions, this will

 8      create some sort of international incident where the

 9      United States will not be seen to be a vast partner.

10              The law is very clear in detention cases, whether

11      it's extradition or not extradition, that you're not

12      supposed to conflate somebody's capability of being an

13      international traveler and violate conditions with their

14      intention to do so, and the record shows their intention.

15      Let me tell you why and I won't repeat what anybody has

16      said.

17              Mr. Hassink said that Mr. Michael Taylor has grossly

18      mischaracterized the nature of the underlying offense, and

19      he said so because somehow he came back thinking there was

20      only one count against him but it turned out that there

21      was more one count is what I'm understanding him to say.

22              Well, without regard to whether that's accurate or

23      not, what we do know is that once he was let out on

24      conditions, for 16 months he obeyed them and that is the

25      truest test of whether or not somebody intends to be a
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               53 54
                                                                  of 61
                                                                     of 62
                                                                              52




 1      flight or not.

 2            As to Peter, I just want to say again that Mr.

 3      Hassink again conflated.         You said there's no evidence

 4      that Mr. Peter Taylor has any of the skills about being a

 5      bail jumper.      The prosecutor said, oh, but he has all

 6      these kinds of international experiences.             That's not what

 7      you asked and that's again not relevant.

 8            Lots of people go back and forth and they are not

 9      risks of flight.       It's the way they now further said,

10      well, wait, they came back when they thought there was an

11      arrest warrant against them but if you let them out now

12      that they know, they're even going to have a different

13      state of mind.

14            If anything what their lawyers have uncovered about

15      the legal flaws in the extradition request would make them

16      or anybody way more willing to stay and fight on as a

17      meritorious case than what they would.             And the irony of

18      what Mr. Hassink said is that as I'm sitting -- as I'm

19      standing in this case in front of you today, the United

20      States Government in various countries around the world

21      are asking on behalf of its citizens that are being held

22      for extradition the exact same thing that we're asking is

23      to be released on conditions because of the variety of

24      circumstances, including COVID.           That our government would

25      treat U.S. citizens or our soil worse than they're asking
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               54 55
                                                                  of 61
                                                                     of 62
                                                                             53




 1      others to do the same abroad is worse than ironic.

 2            I only have a few more points about it.             Mr. Hassink

 3      said when he was responding directly to me that we have

 4      not contested the factual underpinnings of the allegations

 5      in the warrant.      He's the one that's accelerating the

 6      issue of fighting the extradition on the merits.               This is

 7      not the time to do it.

 8            It is the time to decide whether under the statute or

 9      the constitution that we're citing there's enough grounds

10      to denote the special circumstances as you say in the

11      confluence of all the events under the circumstances of

12      getting conditions, and let me just give you one.

13            He said -- and you asked me whether the title of the

14      statute that says harboring a criminal doesn't do it.

15      Well, this is what he conflated.           Mr. Ghosn is not a

16      criminal vis-a-vis 103.         He's not even a criminal based on

17      the underlying Japan -- he's charged.            He hasn't been

18      convicted.     He's absent.      Maybe they can do that now but

19      that's how he conflated it.

20            The criminality over harboring depends on whether

21      it's criminal for the event underlying the harboring.

22      That has not happened because 103 does not apply to that

23      circumstance.

24            And while it's true that United States courts should

25      defer to some reading of a foreign law by the foreign
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               55 56
                                                                  of 61
                                                                     of 62
                                                                             54




 1      entities that are put forward, it doesn't mean that you're

 2      supposed to simply be a rubber stamp when we have done

 3      more than what Mr. Hassink said -- to use his phrase --

 4      just throw a lot of dirt.

 5            Oh, my gosh, pointing out as he has had to point out

 6      that the underlying arrest really talks about an

 7      immigration offense and the way the United States deals

 8      with that is to say we disavow that as the reason for

 9      extradition.      Well, they had to do that.         But if they

10      disavow that which is a crime, then they've basically

11      eliminated any crime for the reasons I said.

12            Ghosn is not a criminal under 103.            The prosecutor

13      doesn't say so and our expert doesn't say so, and the fact

14      that he was charged for the underlying Nissan offense is

15      not the criminality that 103 applies to.

16            And when Mr. Hassink says that the cases have to do

17      with evading apprehension, that's exactly right and we

18      point that out in the reply to the circumstances that we

19      have explained to you.

20            This is in some fashion what you said a jump ball but

21      it's not really a jump ball when you take it down to its

22      element and here are the four elements.             Element one, the

23      prosecutor says and we pointed out in the reply brief that

24      when he uses the word escape, what he meant was the

25      colloquial version of it.
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               56 57
                                                                  of 61
                                                                     of 62
                                                                                  55




 1            Well, we do not live in a system of justice in which

 2      after the fact a prosecutor can explain that when he used

 3      a word in a statute which has a very specific meaning like

 4      toso, which means escape from, when he's contested and

 5      challenged he says, no, no, what I meant was some more

 6      general idea.      That's not enough to hold two U.S. citizens

 7      under constitutional protections they have.              That's one

 8      thing.

 9            Second of all, whatever they may want to argue, we

10      now know that the Japanese government is trying to change

11      103 to include that which Ghosn did which is the clearest

12      evidence that it is not an offense today and that has

13      never been responded to.

14            And finally, when I pointed out that today's events

15      is to take the two substantive areas of law what the

16      prosecutor's response was was to say, well, okay, we will

17      be back with you in two weeks, three weeks, four weeks and

18      we will present the extradition case and they completely

19      ignore what we're doing here today.

20            The issue was on the day that they --

21                   THE COURT:     Mr. Lowell, would you back up?           My

22      screen was frozen for about the last 12 or 13 seconds so I

23      think I just missed the last burst of what you said so if

24      you wouldn't mind repeating that.

25                   MR. LOWELL:     I'm happy to do so and I'm sorry if
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               57 58
                                                                  of 61
                                                                     of 62
                                                                                56




 1      my technology caused that to happen.

 2            What I said 15 seconds ago was and I'll pick it up

 3      with the prosecutors can't contest that the Japanese

 4      government is now revisiting Article 103 to make what Mr.

 5      Ghosn did a crime and if you can't contest that, which you

 6      can't, then it shows that the harboring of the criminal

 7      aspect of which you asked me and Mr. Hassink applied is

 8      not what they say it is to you.

 9            And what I was finally going to say was when we

10      finally get it boiled down to show that what we're here

11      today, they say don't worry about it.            It's only going to

12      be a few weeks.      Well, my colleagues have pointed out that

13      it's not, but that doesn't even matter.

14            The day they came to see you and asked you to sign

15      something based on what they did not give you or us at the

16      time, or at least us, which is the underlying arrest

17      warrant -- and, by the way, today the prosecutor in Japan

18      files a new declaration which describes the warrant and

19      says us having said what it says is not right.               You have

20      ordered them to give us the arrest warrant and they still

21      haven't done it if they're now saying there's something

22      else out there but that doesn't even matter.

23            What matters is not how they may prove their

24      extradition case three weeks from now but on the day they

25      visited you and asked that our clients be arrested, that's
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               58 59
                                                                  of 61
                                                                     of 62
                                                                              57




 1      the measuring stick.        That's the point in which you have

 2      to decide if there was probable cause.             That's the point

 3      at which you have to decide if there were special

 4      circumstances, and for the reasons we said there are all

 5      the above.

 6            At the end of the day we're asking both for legal and

 7      equitable and compassionate and humane relief in the

 8      following way.      Each of these individuals have proven that

 9      they want to contest.        Look at what we're doing here

10      today.     This will be a merited challenge to what they are

11      accused of doing in Japan.

12            To do so the question becomes who gets hurt if in

13      every other case we find conditions that will allow them

14      to avoid the risk, the virus that spreads, allow them to

15      work best with their lawyers or people that have proven,

16      and if Mr. Hassink says we have the burden to show they're

17      not flight risks, as long as you do not let him conflate

18      somebody's ability to have traveled back and forth to

19      Lebanon with their desire to do so now, then we have more

20      than satisfied the requirements as Mr. Sheketoff and Mr.

21      Kelly has pointed out in great detail.

22            Now I have to thank you for giving me that chance to

23      respond.     Thank you.

24                   THE COURT:     Thank you very much.

25            All right.     Well, obviously there's a lot for me to
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               59 60
                                                                  of 61
                                                                     of 62
                                                                             58




 1      consider.     I understand that the defendants or relaters

 2      would like to have us resolve this as soon as practicable

 3      and that is our goal.        So we do hope to rule on this as

 4      quickly as we can.

 5              Mr. Hassink, I don't want to put you on the spot so

 6      feel free to decline to answer at all, but do you have any

 7      further information in terms of any developments, you

 8      know, in terms of whether any more submissions will be

 9      coming soon?

10                   MR. HASSINK:     In terms of the formal

11      extradition?

12                   THE COURT:     Yes, I was trying to be clever, but

13      yes, that's exactly right.          Any idea on the timing of

14      that?

15                   MR. HASSINK:     You know, Your Honor, I would say

16      that all I can say is that they're going to file it by the

17      deadline.     But if I could defer, I don't know, my

18      colleague since he's worked on it, might have a little

19      more of a gloss on that.

20                   THE COURT:     Okay.    Is that Mr. Mirrer-Singer?

21                   MR. HASSINK:     Yes, Your Honor.

22                   MR. MIRRER-SINGER:       Yes, it is, Your Honor.

23      Good afternoon.

24              Your Honor, the formal extradition request is well

25      underway and it's now in the process of its diplomatic
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               60 61
                                                                  of 61
                                                                     of 62
                                                                                59




 1      submission and so I expect that once it's received by the

 2      State Department through diplomatic channels, the State

 3      Department will then move expeditiously on releasing it to

 4      the court.     So I do believe that that is coming in the

 5      next few weeks.

 6                   THE COURT:     Okay.

 7                   MR. MIRRER-SINGER:       I would also note that under

 8      the case law that we have cited in our brief, once that

 9      submission does reach Your Honor, the motion to quash will

10      become moot as set forth in all of the authority that we

11      have cited.

12                   THE COURT:     Okay.    Thank you.

13             Thank you, everybody.        If there's nothing else, and

14      sensing there's nothing else, we will be in recess.                  Thank

15      you.

16      (Hearing concluded at 3:24.)

17      ------------------

18

19

20

21

22

23

24

25
     Case
       Case
          4:20-cv-11272-IT
             1:20-cv-11272 Document 2-9
                                    41-19Filed
                                            Filed
                                               07/06/20
                                                  07/22/20Page
                                                            Page
                                                               61 62
                                                                  of 61
                                                                     of 62
                                                                             60




 1      (The certification of this transcript does not apply to

 2      any reproduction of this transcript, unless under the

 3      direct control and/or supervision of the certifying

 4      reporter.     I assume no responsibility for the accuracy of

 5      any reproduced copies not made under my control or

 6      direction.)

 7

 8                                  CERTIFICATION

 9

10                   I certify that the foregoing is a correct

11      transcript of the record of proceedings in the

12      above-entitled matter to the best of my skill and ability.

13

14

15

16      /s/ Alice Moran                                 June 26, 2020
        Alice Moran, RMR, RPR
17      Federal Official Court Reporter

18

19

20

21

22

23

24

25
